Citation Nr: 0933043	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1970.  
He died on July [redacted], 2005.  The appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the appellant's 
claim seeking entitlement to service connection for the cause 
of the Veteran's death.

In July 2008, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In November 2008, the Board remanded this case for additional 
development; it is again before the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2005.  The immediate cause 
of death listed on his death certificate was acute 
aspiration, with other significant conditions contributing to 
the death listed as end stage renal disease and hypertension.   
 
2.  The appellant was married to the Veteran at the time of 
his death.

3.  At the time of the Veteran's death, he was service-
connected for posttraumatic stress disorder (PTSD) at a 100 
percent disability rating and for residuals of shell fragment 
wounds in his legs and arms, at a noncompensable disability 
rating.  

4.  There is no competent medical evidence that links the 
Veteran's fatal acute aspiration, end stage renal disease or 
hypertension to the Veteran's service-connected PTSD or 
residuals of shell fragment wounds in his legs and arms.


CONCLUSION OF LAW

A service-connected disability(ies) neither caused nor 
contributed substantially or materially to the cause of the 
Veteran's death, to include on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 1131, 5103, 5103A, 
5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in September 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although this notice was not provided until 
December 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  The 
appellant was provided with this notice in December 2008.  
Although the notice letter was not provided before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an August 2009 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of the Veteran's service treatment records and 
pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examiner's opinions dated in February and March 
2008, non-VA medical records and lay statements have been 
associated with the record.  The appellant was afforded an 
opportunity to provide testimony before a Decision Review 
Officer at the RO and the undersigned Veterans Law Judge; 
transcripts of these records are associated with the claims 
file.  In November 2008, the Board remanded this case, in 
part, to obtain medical records showing treatment for the 
Veteran in the last years of his life, to include his records 
from the nursing home and his terminal hospitalization 
report.  The Board sent the appellant a letter in December 
2008, requesting that she identity the treatment facilities 
and provide release forms for the records.  The appellant 
provided copies of certain medical records, but did not 
provide any other information in response to the RO's 
December 2008 letter.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  

For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran died on July [redacted], 2005.  The immediate cause of 
death listed on his death certificate was acute aspiration, 
with other significant conditions contributing to the death 
listed as end stage renal disease and hypertension.  The 
appellant was married to the Veteran at the time of his 
death.  At the time of the Veteran's death, he was service-
connected for PTSD at a 100 percent disability rating and for 
residuals of shell fragment wounds in his legs and arms, at a 
noncompensable disability rating.  

At her hearings, the appellant contended that the Veteran's 
service-connected PTSD was at the root of his battle with 
kidney failure and led to his death.  In addition, she 
contends that there are contributory factors between the 
Veteran's PTSD with a history of drug and alcohol abuse and a 
logical progression to chronic renal failure.  

Private medical records show that the Veteran had renal 
failure beginning in the mid-1980s.  An April 1996 letter, 
from E.F., M.D., shows that the Veteran had an eight and a 
half year history of endstage renal disease, had two 
transplants and, at that time, was receiving hemodialysis 
three times per week.  He also had a history of hypertension, 
hyperparathyroidism with a parathyroidectomy, hepatitis C and 
a vasculitis involving his hands and digits.  The examiner 
noted that in the past the Veteran had been an intravenous 
drug user and had also received multiple blood transfusions.  
He did not drink alcohol at that time, but had been a heavy 
alcohol abuser in the past.  An August 1996 letter, also from 
E.F., M.D., shows that the Veteran had end stage renal 
disease and prior renal transplants that had been rejected.  
He was being seen for his chronic hepatitis C and 
cryoglobulinemia.  An August 1998 letter from G.W., M.D., 
shows that the Veteran was first dialyzed when he was 37 
years old.  The examiner noted that his renal failure was 
thought to be secondary to hypertension.  He had undergone 
two cadaver renal transplants, and the examiner found that he 
was a candidate for a living donor transplant.  A June 2001 
letter from S. H., M.D. reflects that the Veteran was 
diagnosed with end stage renal disease in 1987, at which time 
he was started on peritoneal dialysis.  The examiner noted 
that the etiology of his renal disease appears to have been 
hypertension, although he described multiple episodes of 
vasculitis and Raynaud's phenomenon.  He underwent cadaveric 
renal transplant in 1990, which then failed in 1992, at which 
time he went on hemodialysis.  Another cadaveric renal 
transplant was attempted in 1998 and did not function.  The 
Veteran indicated that he was treated with interferon in the 
early 1990's.  The examiner noted that the Veteran had 
hepatitis C in the setting of end-stage renal disease and two 
cadaveric renal transplants.  He described to the Veteran the 
natural progression of hepatitis C including its propensity 
to progress to cirrhosis in twenty percent of patients over 
twenty years.  The examiner also indicated that treatment 
with interferon after renal transplant is associated with a 
33 percent increase in creatinine and frank graft loss, so 
that treatment should be avoided.  The examiner had some 
concerns that he may have had fibrotic liver disease given 
his gynecomastis, his previous alcohol use, and his umbilical 
hernia. 

In a June 2007 letter, a private Doctor of Osteopathy, S.S., 
D.O., noted that the Veteran had suffered many injuries while 
serving his country in Vietnam, and that, subsequent to his 
return, he suffered from PTSD for which the VA found him 100 
percent physically and mentally disabled.  The doctor opined 
that the Veteran's long fight with PTSD could certainly have 
been a key factor in the development of his health problems 
and the ensuing downward spiral of his medical condition, and 
that it was quite possible that if the Veteran had not served 
in the military, he may not have had the numerous health 
problems which ultimately lead to his demise.  

A February 2008 VA psychiatric opinion reflects that the 
examiner reviewed the Veteran's medical records and claims 
file.  The examiner noted that the specific question to be 
answered was whether is was as likely as not that the 
Veteran's drug and alcohol abuse was secondary to his PTSD, 
and whether it was as likely as not that the Veteran's renal 
disease was secondary to his drug and alcohol abuse.  The 
psychiatric examiner noted that the Veteran began using 
heroine while he was in Vietnam and that he had been in 
several substance abuse facilities following service.  Based 
upon this information, the examiner opined that the Veteran's 
drug and alcohol dependence were as likely as not secondary 
to his PTSD.  The examiner noted that the primary reasons for 
his opinion were that the Veteran first reported using 
heroine while in Vietnam and continued use after returning 
home.  Secondary there is a high percentage of substance use 
disorders among Veteran's that have served in Vietnam and who 
have PTSD as a consequence of combat stress.  In terms of the 
opinion as to whether the Veteran's renal disease was due to 
his drug and alcohol abuse, the psychiatric examiner 
indicated that a nephrologist should be consulted for a 
medical opinion.  In March 2008, another VA examiner was 
asked to determine whether it was as likely as not that the 
Veteran's drug and alcohol abuse led to his chronic renal 
failure.  The examiner noted that he had reviewed the entire 
claims folder, and that there was no kidney biopsy in the 
folder.  He noted that a June 2001 medical record stated that 
the Veteran was diagnosed with end stage renal disease in 
1987 and etiology of the renal disease appeared to have been 
hypertension, although he described multiple episodes of 
vasculitis and Raynaud's phenomenon.  The examiner noted 
that, indeed, the medical records revealed strong evidence 
for that and that if that were the case, the Veteran could 
have had a hepatitis C vasculitis and glomerulonephritis 
leading to a chronic renal failure and chronic dialysis, as 
well as having his two renal transplants.  However, the 
examiner noted that this was speculative as he did not have 
the definitive data.  Therefore, he concluded that it would 
be mere idle speculation to state whether or not the 
Veteran's drug and alcohol abuse led to the chronic renal 
failure.

Based upon the evidence of record, the Board finds that the 
evidence of record does not support a finding for service 
connection for the Veteran's cause of death.  As noted above, 
to establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  Ruiz.  
In this case, however, there is no competent medical evidence 
which shows that the Veteran's PTSD contributed to his death.   
The Board notes that the July 2007 private physician's letter 
reflects his opinion that the Veteran's long fight with PTSD 
could certainly have been a key factor in the development of 
his health problems and the ensuing downward spiral of his 
medical condition, and that it was quite possible that if the 
Veteran had not served in the military, he may not have had 
the numerous health problems which ultimately lead to his 
demise.  It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board notes that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty for medical nexus evidence.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  As such, since the July 2007 
opinion concerning the effect of the Veteran's PTSD upon his 
health is speculative with no supporting rationale, it is not 
considered competent medical evidence. 

The Board also notes that, while the February 2008 VA 
examiner linked the Veteran's alcohol and drug abuse to his 
service-connected PTSD, the March 2008 examiner indicated 
that there was evidence that the Veteran's renal failure was 
due to his hypertension, but that it would be mere 
speculation to link his renal failure to his alcohol and drug 
abuse.  The medical evidence of record reflects that two 
other examiners linked the Veteran's renal failure to his 
hypertension, but none of the evidence in the record links 
his renal failure to his alcohol or drug abuse.  As such, the 
evidence preponderates against the conclusion that the 
Veteran's renal failure was due to his alcohol and drug 
abuse, which was linked to his service-connected PTSD by the 
February 2008 VA examiner.  As such, service connection on 
this basis is not warranted.  38 C.F.R. § 3.312.

Finally, the appellant submitted a February 2009 letter from 
S.S., D.O. which stated that the Veteran suffered total renal 
failure due to possible Agent Orange exposure during his 
service in Vietnam.  The private physician noted that, 
although he could not substantiate this, the Veteran's 
symptoms were consistent with that diagnosis.  While this 
opinion is based upon speculation, the Board notes service 
connection for the cause of the Veteran's death would not 
warrant service connection on his basis.  If a Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Type 2 Diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia, multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007); see 
also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-
42 (Oct. 6, 2003).  The Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  Since renal failure is not listed as a 
condition which has been found to be due to herbicide 
exposure, service connection for the Veteran's cause of death 
would not be warranted on this basis, either.  38 C.F.R. 
§ 3.307, 3.309.

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the Veteran's cause of 
death is denied as the evidence fails to establish that the 
Veteran's acute aspiration, renal failure or hypertension is 
related to service or a service-connected disability.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


